                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        NO. 5:15-CR-305-FL-1
                                         NO. 5:19-CV-62-FL



 CHRISTOPHER BLAKE SQUIRE,                    )
                                              )
                          Petitioner,         )
                                              )
           v.                                 )                       ORDER
                                              )
 UNITED STATES OF AMERICA,                    )
                                              )
                          Respondent.         )



       This matter is before the court on petitioner’s motion to vacate, set aside, or correct

sentence, made pursuant to 28 U.S.C. § 2255 (DE 118), as well as the government’s motion to

dismiss (DE 130). Where petitioner has not responded to the motion to dismiss, the issues raised

are ripe for ruling. For the following reasons, the court grants the government’s motion and

dismisses petitioner’s motion.

                                          BACKGROUND

       On October 5, 2016, Petitioner was convicted, after a jury trial, of possession with intent

to distribute a quantity of heroin and aiding and abetting, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C), and 18 U.S.C. § 2 (Count One); possession with intent to distribute 100 grams or more

of heroin, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B) (Count Two); maintaining a place

for the purpose of manufacturing, distributing, or using controlled substances, in violation of 21

U.S.C. § 856(a)(1) and (b) (Count Three); and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A) and (c)(1)(A)(i) (Count Four).
       On December 14, 2016, the court sentenced petitioner to 80 months’ imprisonment on

Counts One, Two, and Three and 60 months on Count Four to be served consecutively, for a total

term of 140 months’ imprisonment. Petitioner appealed and the appeal was denied on December

20, 2017.

       On February 26, 2019, petitioner filed the instant motion to vacate pursuant to 28 U.S.C. §

2255, asserting claims based upon alleged ineffective assistance of trial counsel.

                                    COURT=S DISCUSSION

       A.      Standard of Review

       A petitioner seeking relief pursuant to 28 U.S.C. ' 2255 must show that Athe sentence was

imposed in violation of the Constitution or the laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.@ 28 U.S.C. ' 2255(a). AUnless the

motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief, the court shall . . . grant a prompt hearing thereon, determine the issues and make findings

of fact and conclusions of law with respect thereto.@ Id. ' 2255(b).

B.     Analysis

       To establish a claim of ineffective assistance of counsel, a petitioner must demonstrate both

(1) that defense counsel’s performance was deficient, in that counsel’s “representation fell below

an objective standard of reasonableness” as measured by “prevailing professional norms,” and (2)

that this deficient performance prejudiced the petitioner. Strickland v. Washington, 466 U.S. 668,

687-88, 694 (1984). Courts must apply a “highly deferential” standard in reviewing an attorney’s

performance and “must indulge a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.” Id. at 689.
       To establish prejudice, the petitioner must demonstrate there is “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.”   Id. at 694. “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. It is not sufficient to show the mere “possibility of prejudice.”

Satcher v. Pruett, 126 F.3d 561, 572 (4th Cir. 1997) (quoting Murray v. Carrier, 477 U.S. 478, 494

(1986)). In considering the prejudice prong, a court “can only grant relief under . . . Strickland if

the ‘result of the proceeding was fundamentally unfair or unreliable.’” Sexton v. French, 163 F.3d

874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364, 369 (1993)).

       Here, petitioner’s claims must be dismissed because they fail to state facts plausibly raising

a claim of ineffective assistance of counsel or right to relief under § 2255. Where petitioner

argues that his counsel was ineffective by failing to move for a suppression hearing and/or to

suppress certain evidence introduced during his trial, petitioner has failed to plausibly allege that

the court would have excluded any of the evidence he complains was introduced. Therefore,

petitioner has failed to demonstrate either that counsel’s performance was deficient or prejudicial.

       Where petitioner argues that counsel was ineffective by failing to move for a new jury or

a dismissal, petitioner provides no basis for so moving. Similarly, where petitioner suggests that

counsel was ineffective in failing to scrutinize the case after trial, or in failing to provide trial

transcripts, petitioner has not alleged a plausible basis for a reasonable probability of a different

result. Finally, where petitioner complains of counsel’s performance for purposes of certiorari

review, petitioner fails to state a claim under § 2255, where petitioner had no right to counsel in

pursuing certiorari review. See Ross v. Moffitt, 417 U.S. 600, 617-18 (1974).




                                                 3
C.     Certificate of Appealability

       A certificate of appealability may issue only upon a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. ' 2253(c)(2). A petitioner must demonstrate that reasonable

jurists could debate whether the issues presented should have been decided differently or that they

are adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). After reviewing the claims

presented on collateral review in light of the applicable standard, the court finds that a certificate

of appealability is not warranted.

                                          CONCLUSION

       Based on the foregoing, the government’s motion to dismiss (DE 130) is GRANTED, and

petitioner’s § 2255 motion (DE 118) is DENIED. A certificate of appealability is DENIED.

       SO ORDERED, this the 10th day of October, 2019.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  4
